Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 1 of 7 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


TRUSTEES of the LEATHER GOODS,
PLASTICS, HANDBAGS AND NOVELTY
WORKERS’ UNION LOCAL 1 JOINT
RETIREMENT FUND,

                              Plaintiffs,                       COMPLAINT

       v.

JESSE J. HEAP & SONS, INC.; XYZ
CORPORATIONS 1-10; and JOHN AND
JANE DOES (1-10),

                              Defendants.



       Plaintiffs, the Trustees (the “Trustees”) of the Leather Goods, Plastics, Handbags and

Novelty Workers’ Union Local 1 Joint Retirement Fund (the “Fund”), by and through their

undersigned counsel, bring this action against Defendants Jesse J. Heap & Sons, Inc. (“Jesse J.

Heap”), fictitious entities XYZ Corporations (1-10), and fictitious individuals John and Jane

Does (1-10), and allege as follows:

  I.   INTRODUCTION

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the mass

withdrawal termination of the Fund as of December 31, 2013.

       2.      Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover Jesse J. Heap’s allocated share of the Fund’s unfunded vested benefits, accrued

interest, liquidated damages, and attorneys’ fees and costs.
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 2 of 7 PageID #: 2



 II.   JURISDICTION AND VENUE

       3.      This Court has personal jurisdiction over the Defendants because Jesse J. Heap

purposefully availed itself of the benefits of the laws of the State of New York when it agreed to

remit contributions to a benefit fund administered in the State of New York.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C.

§ 1451.

       5.      Venue is proper in the Eastern District of New York pursuant to ERISA

§ 4301(d), 29 U.S.C. § 1451(d), because the Fund is administered in this District.

III.   PARTIES

       6.      The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA § 3(37), 29 U.S.C. §§ 1002(37). The Fund is administered from 166 East

Jericho Turnpike, Mineola, New York 11501.

          7.   The Trustees are trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.      Defendant Jesse J. Heap is a for-profit foreign corporation having its principal

place of business at 576 South 21st Street, Irvington, New Jersey 07111.

       9.      Defendants XYZ Corporations (1-10) are fictitious entities whose identities are

not currently known to the Trustees, but who, upon information and belief, were trades or

businesses under common control with Defendant Jesse J. Heap pursuant to ERISA §

4001(b)(1), 29 U.S.C. § 1301(b)(1) at the time of the Fund’s mass withdrawal termination.




                                                2
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 3 of 7 PageID #: 3



          10.     Defendants John and Jane Does (1-10) are fictitious individuals whose identities

are not currently known to the Trustees, but who, upon information and belief, were sole

proprietorships under common control with Defendant Jesse J. Heap at the time of the Fund’s

mass withdrawal termination pursuant to ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

                                             COUNT I

                Withdrawal Liability Owed by Jesse J. Heap to the Fund Pursuant to
                           ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          11.     The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          12.     Jesse J. Heap was party to a collective bargaining agreement (the “CBA”) with

the Leather Goods, Plastics, Handbags and Novelty Workers’ Union Local 1, with respect to

which the Fund was a third-party beneficiary. The CBA required Jesse J. Heap to remit

contributions to the Fund on behalf of those employees covered by the CBA.

          13.     As of September 1, 2012, Jesse J. Heap ceased to have an obligation to contribute

to the Fund, thereby effectuating a complete withdrawal from the Fund within the meaning of

ERISA § 4203(a), 29 U.S.C. § 1383(a).

          14.     In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated July 24, 2012, a true and correct copy of which is attached as

Exhibit A, the Fund provided Jesse J. Heap a calculation of its initial withdrawal liability of

$12,449, which amount was payable in quarterly installments of $283.98 commencing on or

before September 22, 2012.

          15.     As of December 31, 2013, the Fund experienced a “mass withdrawal” termination

within the meaning of 29 C.F.R. § 4001.2 and ERISA § 4041A(a)(2), 29 U.S.C. § 1341A(a)(2).




                                                  3
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 4 of 7 PageID #: 4



       16.       As a result of the Fund’s termination, all employers that had withdrawn from the

Fund within the three years preceding the termination, such as Jesse J. Heap, would have their

initial withdrawal liability recalculated to include both redetermination liability and reallocation

liability in accordance with ERISA § 4219(c)(1)(D), 29 U.S.C. § 1399(c)(1)(D) and 29 C.F.R. §

4219.11 to 12.

       17.       In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated May 29, 2014, a true and correct copy of which is attached as

Exhibit B, the Fund notified Jesse J. Heap that its redetermination liability was calculated to be

$211,578. In the letter, the Fund advised Jesse J. Heap that it should continue to remit quarterly

installments of $283.98 in accordance with the initial assessment, and that it was required to

make these payments in perpetuity.

       18.       In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated January 29, 2016, a true and correct copy of which is attached as

Exhibit C, the Fund notified Jesse J. Heap that its reallocation liability was calculated to be

$343,055, making the total amount of its outstanding withdrawal liability $583,267. In the letter,

the Fund advised Jesse J. Heap that it should continue to remit quarterly installments of $283.98

in accordance with the initial assessment, and that it was required to make these payments in

perpetuity.

       19.       To date, Jesse J. Heap has made quarterly payments totaling $6,224.50.

       20.       After having not received the quarterly payment due on or before March 22, 2018,

in accordance with ERISA § 4219(c)(2) to (5), 29 U.S.C. § 1399(c)(2) to (5), by certified letter

dated March 29, 2018, a true and correct copy of which is attached as Exhibit D, the Fund




                                                 4
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 5 of 7 PageID #: 5



notified Jesse J. Heap that it was in default of its withdrawal liability obligations, and offered it

an opportunity to cure the default within sixty (60) days.

        21.     After not having received the demanded payment, in accordance with ERISA

§ 4219(c)(5) and (c)(6), 29 U.S.C. § 1399(c)(5) and (c)(6), by certified letter dated June 21,

2018, a true and correct copy of which is attached as Exhibit E, the Fund notified Jesse J. Heap

that it remained in default of its withdrawal liability obligations, and that the Fund had elected to

accelerate Jesse J. Heap’s withdrawal liability and to assess interest on the total outstanding

amount. The Fund demanded immediate payment of the outstanding amount of withdrawal

liability plus accrued interest.

        22.     More than sixty (60) days have elapsed since Jesse J. Heap’s receipt of the notice

of default dated March 29, 2018, and Jesse J. Heap has failed to remit the withdrawal liability

assessed by the Fund.

        23.     More than 180 days have elapsed since the Fund notified Jesse J. Heap of its

initial withdrawal liability on July 24, 2012, its redetermination liability on May 29, 2014, and of

its reallocation liability on January 29, 2016, and Jesse J. Heap has failed to initiate arbitration

proceedings pursuant to ERISA § 4221(a), 29 U.S.C. § 1401(a).

        24.     Because Jesse J. Heap has failed to initiate arbitration proceedings in accordance

with the statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), its liability is

incontestable, and it is liable to pay to the Fund its accelerated withdrawal liability.

        25.     Plaintiffs, the Trustees of the Fund, demand judgment against Defendant Jesse J.

Heap for $607.012.90 for the outstanding amount of its allocated share of the unfunded vested

liabilities of the Fund (including interest accrued through December 19, 2018), as well as an




                                                  5
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 6 of 7 PageID #: 6



additional amount to be determined of interest, liquidated damages, attorneys’ fees and costs, and

all other relief that the Court may deem just and appropriate.

                                              COUNT II

                Controlled Group Liability Owed by XYZ Corporations (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          26.      The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.

          27.      Defendants XYZ Corporations (1-10), upon information and belief, are trades or

businesses that were under common control with Jesse J. Heap within the meaning of ERISA

§ 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

          28.      As such, Defendants XYZ Corporations (1-10) are jointly and severally liable

with Jesse J. Heap for Jesse J. Heap’s outstanding withdrawal liability.

          29.      Plaintiffs, the Trustees of the Fund, demand judgment against Defendants XYZ

Corporations (1-10) for $607.012.90 for the outstanding amount of Jesse J. Heap’s allocated

share of the unfunded vested liabilities of the Fund (including interest accrued through December

19, 2018), as well as an additional amount to be determined of interest, liquidated damages,

attorneys’ fees and costs, and all other relief that the Court may deem just and appropriate.

                                             COUNT III

                Controlled Group Liability Owed by John and Jane Does (1-10) to the
                   Fund Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

          30.      The Trustees repeat and reallege the foregoing allegations as if fully set forth

herein.




                                                   6
Case 1:18-cv-07228-LDH-RLM Document 1 Filed 12/19/18 Page 7 of 7 PageID #: 7



       31.     Defendants John and Jane Does (1-10), upon information and belief, are sole

proprietorships that were under common control with Jesse J. Heap within the meaning of

ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1), and constitute a single employer for purposes of

withdrawal liability.

       32.     As such, Defendants John and Jane Does (1-10) are jointly and severally liable

with Jesse J. Heap for Jesse J. Heap’s outstanding withdrawal liability.

       33.     Plaintiffs, the Trustees of the Fund, demand judgment against Defendants John

and Jane Does (1-10) for $607.012.90 for the outstanding amount of Jesse J. Heap’s allocated

share of the unfunded vested liabilities of the Fund (including interest accrued through December

19, 2018), as well as an additional amount to be determined of interest, liquidated damages,

attorneys’ fees and costs, and all other relief that the Court may deem just and appropriate.


 Dated:   December 19, 2018                     PROSKAUER ROSE LLP

                                                By:        /s/ Neil V. Shah
                                                             Neil V. Shah
                                                One Newark Center
                                                1085 Raymond Boulevard
                                                Newark, New Jersey 07102
                                                (973) 274-3205
                                                nshah@proskauer.com

                                                Counsel for the Plaintiffs




                                                 7
